


Exhibit 10.2
March 26, 2008




Paul Romano






Dear Paul:


We are pleased to confirm our offer of employment for the position of President,
OneBeacon Professional Partners, reporting to Kevin Rehnberg. Your salary will
be $13,461.54 each bi-weekly pay period, equivalent to $350,000 annually.


From your first day of employment, you will be eligible to participate in
OneBeacon's contributory health, dental and insurance plans, as well as the
OneBeacon Employee Stock Ownership and 401(k) plans. You will be eligible for 26
Paid Time Off days annually. PTO is earned and credited pro rata during each
bi-weekly paid period you work.


Your target bonus under the Management Incentive Plan (MIP) will be 50% of your
annualized base salary for plan year 2008. An overall bonus pool is calculated
based on company results. The allocation of the pool, if any, is based on
achieving your business unit's goals and objectives as well as your own
individual performance. Individual awards are determined by your management and
the Board of Directors, in its sole discretion. The plan does not cap the amount
that can be paid to any one participant.


You will receive sign-on bonuses in the amount of $2,000,000 (gross) in
accordance with the following respective payment schedules and repayment
requirements should you voluntarily leave OneBeacon and/or be terminated for
cause within the specified time frames*:
Amount
Paid
Repayment Requirements per above*
$
1,500,000


30 days from hire date
100% in first 12 months of employment */ 50% in second 12 months*
$
500,000


12 mos. from hire date
100% in first 12 months from date of payment*



You will also participate in the OneBeacon Long Term Incentive Plan. Subject to
ratification by the Compensation Committee of the Board of Directors at the next
regularly scheduled meeting, you will receive an initial allocation of
performance shares with an at-target value of $700,000 for the three-year
2008-2010 award cycle. The performance shares have the potential to vest,
assuming corporate performance goals are met, at the end of the three-year
cycle, with payment made in early 2011. Payment is determined by the Board of
Directors, in its sole discretion and is subject to all plan terms and
conditions. We would expect you to be eligible for annual grants under this
plan. Beginning with the 2009 grant we intend for at least 60% of your at-target
LTI opportunity to be directly based on your business unit profits.


To further assist with your transition to OneBeacon, and subject to ratification
by the Compensation Committee of the Board of Directors at the next regularly
scheduled meeting, we are pleased to extend to you a grant of Restricted Stock
Units equivalent to a total target of $1,400,000. The Restricted Stock Units
will vest, in two target awards of $700,000 each on April 1, 2010 and April 1,
2012, subject to OneBeacon achieving an average, annualized Growth in Book Value
per Share of 4%.


In the event your employment with OneBeacon is terminated for reasons other than
cause including termination due to any prospective change in control, you will
be eligible for severance pay equivalent to 52 weeks of base salary provided you
execute and not rescind OneBeacon's Standard Agreement and Release.


OneBeacon is making this offer of employment based in part on your
representation that you are not currently subject to a written employment
contract with your current employer and that your employment with OneBeacon will
not violate any restrictive covenants to which you have agreed. You may not
bring any confidential or proprietary information from any former employer to
OneBeacon, or use to the benefit of or disclose to OneBeacon any such
information at any time. While still employed with your current employer, you
may not engage in any activities that would be unfair or disloyal to them.


Please remember that this offer is contingent upon receipt of satisfactory
references and the successful completion of background checks which may include
criminal, credit, education and past employment.




--------------------------------------------------------------------------------






Before you can start working at OneBeacon, we need to verify that you are
legally eligible to work in the United States. You will receive a listing of
acceptable forms of identification per the U.S. Department of Justice
Immigration and Naturalization Form I-9 in your new hire packet. Please bring
the appropriate identification with you on your first day.


The nature of our business is such that the relationship of our customers and
agents is maintained through close personal contact with Company
representatives. You will receive during your employment confidential
information and knowledge about OneBeacon, our customers and business. In
consideration of employment and the disclosure to you of OneBeacon's
confidential information you agree to the following restrictions on competition:


For a period of two years from the voluntary termination of your employment with
OneBeacon or your termination for cause you shall not, directly or indirectly,
(a) divert or attempt to divert any person, concern or entity which is furnished
services by OneBeacon from doing business with OneBeacon or otherwise to change
its relationship with OneBeacon; or (b) induce or attempt to induce any customer
or supplier of OneBeacon to cease being a customer or supplier of OneBeacon or
otherwise to change its relationship with OneBeacon; or (c) solicit or induce,
or attempt to solicit or induce, any employee of OneBeacon to leave OneBeacon
for any reason whatsoever, or hire or solicit the services of any employee of
OneBeacon. A Competing Organization is any business, including but not limited
to any insurance agency, insurance broker, insurance company or underwriter,
which performs services or sells products materially similar to or competitive
with those provided by the Company. I understand the purpose of this
non-solicitation agreement is to protect OneBeacon from solicitation of its
employees and business, defined as accounts by specific layer, not to inhibit my
future employment. Consequently, I agree not to solicit directly or indirectly
employees of OneBeacon, or specific accounts, defined by layer of such.


Paul, we are very excited at the prospect of you joining the OneBeacon team. If
you have additional questions, please feel free to contact me directly at
xxx-xxx-xxxx.




Sincerely,
/s/ Thomas N. Schmitt
Thomas N. Schmitt
Chief Human Resources Officer


Please sign and fax back your acceptance to my attention at xxx-xxx-xxxx.




Accepted:    /s/ Paul Romano




